Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Pages 47-70 have “passages” which appear to mirror the claims. Examiner believes applicant should insert reference numerals in these passages such that it is clear what each element is.  
In the specification, it is unclear how the holder is able to move the structure back and forth between the fully extended position as shown in Figure 3 and the halfway extended position as shown in Figure 1. Applicant states that friction between the curved surface and the holder provide movement, however, it is unclear how the device would obtain sufficient friction to overcome the fully extended position to return to the halfway extended position. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 22 recite that the structure is movable relative to the holder between a first and second position in which the first side of the structure faces a first direction in the first position and the first side of the  structure faces a second direction in the second position. It is unclear how the holder is able to move the structure back and forth between the fully extended position as shown in Figure 3 and the halfway extended position as shown in Figure 1. Applicant states that friction between the curved surface and the holder provide movement, however, it is unclear how the device would obtain sufficient friction to overcome the fully extended position to return to the halfway extended position.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "- like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). It is unclear what exactly “sheet-like” requires.
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1,2,22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner 2018/0023338 in view of Schaller 4,336,834.
In regard to claims 1 and 22, Werner ‘338 discloses a light absorbing and light emitting device, comprising: 
A first structure (formed by slats 120).
A holder, the first structure is supported by the holder (100)(130)(110), at least a first portion of the first structure (formed by slats 120) is flexible and sheet-like, the first portion of the first structure has a first side and a second side (as shown in Figure 5C, there is a left and right side when in the closed position).
The first portion of the first structure comprises at least one phosphorescent material (paragraph [0124])
The first structure  (slats 120) is movable relative to the holder (100)(130)(110) (Figure 5C) 
Werner ‘338 fails to disclose:
The first structure  is movable relative to the holder at least between a first structure first position  and a first structure second position, in the first structure first position, the first side of the first portion faces a first direction, in the first structure second position, the first side of the first portion faces a second direction, and the first direction differs from the second direction. 
Schaller ‘884 discloses:
The first structure (formed by slats (16))  is movable relative to the holder (12)(14)(18) at least between a first structure first position (Figure 2)  and a first structure second position (Figure 6) , in the first structure first position, the first side of the first portion faces a first direction, in the first structure second position, the first side of the first portion faces a second direction, and the first direction differs from the second direction. 
It would have been obvious to one having ordinary skill in the at the time the invention was filed to structure be movable relative to the holder between a first position and second position that differs from the first as taught by Schaller ‘884 in order to allow the different sides of the structure to be reversed based on a user’s needs. (column 1, lines 8-13)
In regard to claims 2 and 23, Schaller ‘884 discloses:
Wherein the first direction is substantially opposite to the second direction.  
As best understood, claims 1,2-4,14-16,20-24,34,35,39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2018/0223596 in view of  Werner 2018/0023338.
In regard to claims 1 and 22, Hall et al ‘596 disclose a light absorbing and light emitting device, comprising: 
A first structure (205).
A holder, the first structure is supported by the holder (210), at least a first portion (220) of the first structure (205) is flexible and sheet-like, the first portion of the first structure has a first side  and a second side.
The first structure (205) is movable relative to the holder (210) at least between a first structure first position (Figure 2A)  and a first structure second position (Figure 2C), in the first structure first position, the first side of the first portion (220) faces a first direction, in the first structure second position, the first side of the first portion (220) faces a second direction, and the first direction differs from the second direction. 
The first portion comprises a heat absorbing section.
Hall et al ‘596 fails to disclose:
 The first portion of the first structure comprises at least one phosphorescent material.
Werner ‘338 discloses:
The structure comprises at least one phosphorescent material. (paragraph [0124])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Hall et al ‘596 to include a phosphorescent material as taught by Werner ‘338 in order for the device to radiate visible light and provide a glowing functionality. (paragraph [0124])
In regard to claims 2-4, 14-16,20,21,23,24,34,35,39 and 40 Hall et al ‘596 disclose:
Wherein the first direction is substantially opposite to the second direction. (Figure 2A vs Figure 2C)
Wherein the holder (210) is substantially cylindrical.  
Wherein a planar surface defined by the first side of the first portion (220) is substantially parallel to a planar surface defined by the second side of the first portion (220).  
Wherein the holder (210) is rotatable about a first holder axis.  
Wherein rotating the holder (210) about the first holder axis causes the first structure (205) to wrap around the holder (210).
Wherein the holder (210) is substantially cylindrical, the holder comprises a holder cylindrical axis, and the holder (210) is rotatable about the holder cylindrical axis.
As best understood, claims 5-7 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2018/0223596 and  Werner 2018/0023338 as applied to claims 1 and 22 and further in view of Rupel 9,677,331.
In regard to claims 5 and 25, Hall et al ‘596/Werner ‘338 disclose:
The holder (210, Hal et al ‘596) is substantially in the shape of a cylinder having a holder cylindrical axis and a holder cylindrical radius.
The first structure comprises a first edge, a second edge (side edges), the first edge is substantially parallel to the second edge and the first edge and the second edge are substantially parallel to the holder cylindrical axis.  
Hall et al ‘596/Werner ‘338 fail to disclose:
The first structure comprises a third edge and a fourth edge, the third edge is substantially parallel to the fourth edge.
Rupel ‘331 discloses:
The first structure comprises a third edge and a fourth edge (at 122, Figure 2)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the structure comprise a third and fourth edge as taught by Rupel ‘331 as such is shown to be a known construction for forming a shade web.
In regard to claims 6 and 26, Hall et al ‘596/Werner ‘338/Rupel ‘331 disclose:
Wherein the first edge (as taught by Hall et al ‘596) is substantially perpendicular to the third edge (as taught by Rupel ‘331).
In regard to claims 7 and 27 Hall et al ‘596 fail to explicitly disclose:
Wherein the holder cylindrical radius is a distance that is not more than 5 percent of a largest dimension of the first structure.  
However, based on the figures, it appear the radius of the holder (210) is approximately 5 percent of the length dimension. It further would have been obvious to make the holder have a radius of not more than 5 percent of the largest dimension, since such a modification would 
As best understood, claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2018/0223596 and  Werner 2018/0023338 as applied to claims 1 and 22 and further in view of Gaskill et al 2012/0043029.
In regard to claim 8, Hall et al ‘596/Werner ‘338 fail to disclose:
The light absorbing and light emitting device further comprises at least a first bracket, and the first bracket and the holder define a first structure-retaining region through which the first structure extends and in which it is slidably retained.  
Gaskill et al ‘029 disclose:
A first bracket (26)(28), and the first bracket (26)(28) and the holder (18) define a first structure-retaining region through which the first structure (12) extends and in which it is slidably retained.  
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Hall et al ‘596/Werner ‘338 to include a first bracket as taught by Gaskill et al ‘029 in order to provide a means to mount the holder for use. 
As best understood, claims 17-19 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2018/0223596 and  Werner 2018/0023338 as applied to claims 14 and 34 and further in view of Tornqvist et al 8,904,683.
In regard to claims 17 and 36, Hall et al ‘596/Werner ‘338 fail to disclose:
A spring- loading element, and the spring-loading element, when actuated, causes the holder to rotate about the first holder axis, which causes at least part of the first structure to wrap around the holder.
Tornqvist et al ‘684 discloses:
A spring- loading element (16), and the spring-loading element, when actuated, causes the holder to rotate about the first holder axis, which causes at least part of the first structure to wrap around the holder.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a spring loading element as taught by Tornqvist et al ‘684 in order to help assist the motor in winding of the device. (column 4, lines 14-18)
In regard to claims 18 and 37 Hall et al ‘596/Werner ‘338/Tornqvist et al ‘684 disclose: 
Wherein actuating the spring-loading element (16, Tornqvist et al ‘684) causes the holder (210, Hall et al ‘596) to rotate about the first holder axis until the at least 75 percent of first structure is wrapped around the holder. 
In regard to claim 19 and 38, Tornqvist et al ‘684 discloses:
Wherein the spring-loading element (16) can be actuated by applying force to the first structure. 
Allowable Subject Matter
Claims 9-13 and 29-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634